Citation Nr: 0922014	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wounds of the arms, wrists and hands.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

4.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance of another 
person or upon housebound status.

5.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from February 1942 to 
October 1945.  His awards and decorations include the Purple 
Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 and February 2008 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

The Veteran and his nephew provided testimony at a 
teleconference hearing before the undersigned Veterans Law 
Judge in May 2009.  A transcript of that hearing is 
associated with the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Board finds that further development action is required 
before the issues on appeal are decided.

In regard to the claim for service connection for residuals 
of shell fragment wounds of the arms, wrists and hands, the 
Veteran is shown to have a Purple Heart Medal for wounds 
received; he asserts through his representative that such 
wounds include wounds of the arms, wrists and hands for which 
he seeks service connection, as well as wounds of the neck 
for which he is already service-connected.  The Veteran's 
service treatment records are presumed to have been destroyed 
by fire, which heightens VA's duty to assist.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  The Board finds the 
Veteran should be afforded VA medical examination at this 
point to determine if he has scarring, retained metallic 
fragments, or any other indices of shell fragment wounds of 
the arms, wrists and hands.

In regard to the claim for secondary service connection for 
cardiac disorder and hypertension: the Veteran is service-
connected for PTSD and VA medical records show he takes 
medication daily for control of blood pressure.  He has 
accordingly presented a prima facie case of secondary service 
connection and is entitled to VA examination to determine if 
the claimed hypertension (or any other cardiovascular 
disorder) is due to or aggravated by the service-connected 
PTSD.

In regard to the issue of entitlement to a higher initial 
evaluation for PTSD, a VA psychologist examined the Veteran 
in September 2008 and diagnosed both PTSD and cognitive 
dysfunction, which the examiner characterized as separate 
unrelated disorders that are nonetheless inseparable for 
rating purposes.  The Veteran's representative insists that 
"cognitive dysfunction" is a misdiagnosis and that the 
symptoms attributed by the examiner to cognitive dysfunction 
should be entirely ascribed to PTSD.  The Board finds the 
Veteran should be afforded VA examination at this point by a 
psychiatrist to determine whether the Veteran has cognitive 
dysfunction that is separate and distinct from the service-
connected PTSD.  See Mittleider v. West, 11 Vet. App.181, 182 
(1998) (the Board is precluded from differentiating between 
the symptomology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).

The issues of entitlement to SMC and entitlement to a TDIU 
are inextricably intertwined with resolution of the PTSD 
issue and are accordingly remanded along with that issue.  
Henderson v. West, 12 Vet. App. 11, 20 (1998)

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange for 
the Veteran to be afforded an examination 
of the arms, wrists and hands to determine 
whether he has scarring, retained metal 
fragments, or any other residuals of shell 
fragment wounds of those areas.  The 
claims folder must be made available to 
and reviewed by the examiner.  

2.  The RO or the AMC should also arrange 
for the Veteran to be afforded an 
examination by a physician with sufficient 
expertise to determine the etiology of the 
Veteran's hypertension and any coronary 
artery disease present.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  Based upon the 
examination results and the review of the 
claims folder, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
Veteran's hypertension and any currently 
present coronary artery disease is 
etiologically related to his active 
service or was caused or permanently 
worsened by his service-connected PTSD.  
The rationale for each opinion expressed 
must also be provided.

3.  The RO or the AMC should also arrange 
for the Veteran to be scheduled for an 
examination by a psychiatrist to determine 
if the Veteran has a cognitive dysfunction 
that is separate and distinct from the 
service-connected PTSD.  The claims folder 
must be made available to and reviewed by 
the psychiatrist.  Any indicated studies 
should be performed.  If the examiner 
determines that the Veteran has cognitive 
dysfunction that is separate and distinct 
from the service-connected PTSD, the 
examiner should indicate the severity of 
the PTSD alone, in terms conforming to the 
rating schedule for mental disorders.  The 
examiner should also indicate the degree 
to which the PTSD alone causes 
occupational impairment and impairment in 
the activities of daily living.

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the RO or the 
AMC should furnish to the Veteran and his 
representative a supplemental statement of 
the case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further appellate 
action.
  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Moreover, the law 
requires that all claims that are remanded by 

the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



